Campbell, J.
In his brief the defendant frankly admits that the sentence imposed is within the statutory limit as prescribed by law. “ ‘We have held in case after case that when the punishment does not exceed the limits fixed by the statute, it cannot be considered cruel and unusual punishment in a constitutional sense.’ State v. Elliott, 269 N.C. 683, 153 S.E. 2d 330. Mathis v. State of North Carolina, 266 F. Supp. 841 (M.D.N.C. 1967).” State v. Mitchell, 3 N.C. App. 70, 164 S.E. 2d 62.
Nevertheless, it is argued that the sentence was rendered unconstitutional because the trial judge was motivated by matters other than the actual robberies and forgery.
“It is the accepted rule with us that within the limits of the sentence permitted by the law, the character and extent of the punishment is committed to the sound discretion of the trial court, and may be reviewed by this Court only in case of manifest and gross abuse.” State v. Sudderth, 184 N.C. 753, 114 S.E. 828.
“In making a determination of (what punishment should be imposed) after a plea of guilty or nolo contender, a court is not confined to evidence relating to the offense charged. It may look anywhere, within reasonable limits, for other facts calculated to enable it to act wisely in fixing punishment. Hence, it may inquire into such matters as the age, the character, the education, the environment, the habits, the mentality, the propensities, and the record of the person about to be sentenced. In so doing the court is not bound by the rules of evidence which obtain in a trial where guilt or innocence is put in issue by a plea of not guilty.” (citations omitted) State v. Cooper, 238 N.C. 241, 77 S.E. 2d 695.
The able and conscientious trial judge in the instant case exhibited charitableness, understanding, and considerable leniency in *109view of the facts disclosed by the record, and certainly there was no abuse of discretion in the sentence imposed.
Affirmed.
BROCK and MoRRis, JJ., concur.